Citation Nr: 1826615	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle condition.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right heel condition, to include a benign neoplasm.

3.  Entitlement to service connection for a low back condition, to include a herniated disc.

4.  Entitlement to service connection for a right leg condition, to include radiculopathy secondary to a herniated disc.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1970.

This matter comes before the Board of Veterans Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing held at the Huntington, West Virginia RO.  A transcript of that hearing has been associated with the record.  In a February 2018 letter from the Board, the Veteran was advised that the VLJ who conducted the hearing is no longer employed by the Board.  A new hearing was offered.  38 C.F.R. § 20.707 (2017).  If a response was not received within 30 days, the Veteran was advised that the Board would assume that he did not want another hearing and proceed.  The Veteran has not responded.

The Veteran has also filed a notice of disagreement on a January 2018 denial of a claim of entitlement for service connection for squamous cell carcinoma.  However, as the record indicates that the the RO appears to be taking action on the notice of disagreement, the Board will not remand the issue for a statement of the case at this time.

The issues of entitlement to service connection for a low back condition and a right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for service connection for a right ankle condition on the record at the August 2016 hearing, prior to the promulgation of a decision in the appeal.

2.  The February 1971 Board decision that denied service connection for a right heel condition was not timely appealed and is final.

3.  Evidence submitted since the 1971 Board decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right heel condition.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding service connection for a right ankle condition have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The February 1971 Board decision denying service connection for a right heel condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim for service connection for a right heel condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  A written notice of withdrawal is required, except when appeals are withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).

In the present case, on the record at the August 2016 hearing, the Veteran explicitly indicated that he wished to withdraw and dismiss from appellate review his pending claim regarding service connection for a right ankle condition.  As a result, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Right Heel Condition

New and Material Evidence Legal Authority

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The record shows that the Veteran had a cyst on his right heel before he entered service.  The Veteran contends that his active duty service, including physical training during boot camp, aggravated the right heel cyst beyond its natural progression.  In service, a January 1970 medical board report noted the presence of a soft tissue medical mass on the right heel.  Immediately after separation, the Veteran filed a claim for service connection for his right heel condition.  The Veteran's claim for service connection for this mass was denied by the RO in October 1970 because there was no evidence of an in-service injury.  This denial was affirmed by the Board in February 1971.  The Board found that the evidence did not indicate any aggravation of this preexisting condition, and that there was no change in service of the basic pathology of the Veteran's condition. 

Since the February 1971 Board decision was issued, the Board has received additional evidence, including a new VA examination conducted in June 2014, to determine the nature and etiology of any right heel cyst.

At the June 2014 VA examination, the Veteran reported that he had a growth on his right foot, medially at the calcaneum, at the time of joining service.  The Veteran reported that the growth disappeared over time.  The examiner observed no visible mass at the time of the examination.  The Veteran reported no pain or functional loss.  The examiner found that the Veteran had normal gait, and could walk on his toes, heels, and tandem.  The examiner concluded that the Veteran's soft tissue mass had resolved spontaneously without any sequelae.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit compensation for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  As the newly submitted evidence shows that the Veteran does not have a current right heel condition or that the Veteran's preexisting right heel disability was aggravated by service, there is no new and material evidence to substantiate the Veteran's claim for service connection for such a condition.  As such, the June 2014 VA Examination does not relate to an unestablished fact necessary to substantiate the claim.  

As none of the additional evidence is new and material, the service connection claim for a right heel condition is not reopened.


ORDER

The appeal for service connection for a right ankle condition is dismissed.

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for right heel condition is not reopened; the appeal is denied.


REMAND

In June 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his low back and right leg pain.  The examiner diagnosed the Veteran's low back pain as a herniated disc at L5-S1, status/post microdiscectomy, and diagnosed the Veteran's right leg pain as radiculopathy associated with the herniated disc.  The examiner opined that this condition is less likely than not proximately due to or the result of a service-connected right ankle or heel condition.  However, the examiner did not opine whether the condition was directly related to service, and did not provide any rationale for the opinion given.  On review of the opinion obtained, further development is still needed.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the Veteran's claims file is remanded for a VA medical opinion regarding whether the Veteran's current low back condition relates to service. 

The Board is also remanding the Veteran's claim for service connection for a right leg condition because it is inextricably intertwined with the claim for service connection for low back pain.  The June 2014 VA examiner diagnosed the Veteran's right leg pain as radiculopathy caused by the herniated disc. Consequently, the claim for service connection for a right leg condition is also remanded for development and adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's low back and right leg conditions.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's June 2014 spine and peripheral nerve examination.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the June 2014 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional. 

Following a review of the entire record, to include the Veteran's lay statements regarding onset of back pain in the 1980's, a workplace injury in December 1998, and a microdiscectomy procedure in March 2011, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back condition had its onset during, or is otherwise related to, his active duty service.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


